NUMBER 13-18-00008-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


              IN RE TRANE US. INC. AND RIGOBERTO GARZA


                       On Petition for Writ of Mandamus.


                                       ORDER
            Before Justices Rodriguez, Longoria, and Hinojosa
                            Order Per Curiam

       Relators Trane U.S. Inc. and Rigoberto Garza filed a petition for writ of mandamus

and motion for emergency stay in the above cause on January 4, 2018. Through this

original proceeding, relators seek to compel the trial court to vacate a November 14, 2017

order granting reinstatement of the underlying case after it was dismissed for want of

prosecution. Through their motion for emergency stay, relators seek to stay all discovery

and further proceedings in the trial court pending resolution of this original proceeding.

       The Court, having examined and fully considered the motion for emergency stay,

is of the opinion that the motion should be granted. The motion for emergency stay is
GRANTED and the trial court proceedings are ordered STAYED pending further order of

this Court, or until the case is finally decided. See TEX. R. APP. P. 52.10(b) (“Unless

vacated or modified, an order granting temporary relief is effective until the case is finally

decided.”). The Court requests that the real party in interest, A.J. Steel Erectors LLC, or

any others whose interest would be directly affected by the relief sought, including but not

limited to STEX Industries and Merdy Villarreal, file a response to the petition for writ of

mandamus on or before the expiration of ten days from the date of this order. See id. R.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                                 PER CURIAM


Delivered and filed the
8th day of January, 2018.




                                              2